Name: COMMISSION REGULATION (EC) No 1094/95 of 15 May 1995 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products and Regulation (EEC) No 2729/81 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products with regard to certain transitional measures relating to the implementation of the Uruguay Round Agreement on Agriculture
 Type: Regulation
 Subject Matter: European construction;  tariff policy;  processed agricultural produce;  international trade;  trade policy
 Date Published: nan

 No L 109/3116. 5. 95 EN Official Journal of the European Communities COMMISSION REGULATION (EC) No 1094/95 of 15 May 1995 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products and Regulation (EEC) No 2729/81 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products with regard to certain transitional measures relating to the implementation of the Uruguay Round Agreement on Agriculture of 14 September 1981 laying down special rules imple ­ menting the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (6), as last amended by Regulation (EC) No 3337/94 Q, should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 6 of Regulation (EEC) No 210/69 : ' la. Member States shall notify the Commission, in accordance with the first and third subparagraphs of paragraph 1 , of the quantities covered by applications for licences as referred to in Article 1 ( 1 ) of Commis ­ sion Regulation (EC) No 974/95 (*). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in par ­ ticular Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (2), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94, and in particular Articles 13 (3) and 17 (4) and 28 thereof, Whereas Commission Regulation (EC) No 974/95 of 28 April 1995 concerning certain transitional measures re ­ lating to the implementation of the Uruguay Round Agreement on Agriculture (3) contains provisions intended to ensure a smooth transition between the arrangements applicable before the entry into force of the abovemen ­ tioned Agreement and those applicable thereafter, and provides in particular for the issue of export licences for quantities corresponding to the quantities normally disposed of during the period in question ; Whereas, for the purposes of managing the quantities in question, it should be stipulated that the information referred to in the first and third paragraphs of Article 6 of Commission Regulation (EEC) No 210/69 of 31 January 1969 on communications between Member States and the Commission with regard to milk and milk products (4), as last amended by Regulation (EEC) No 301 /90 (*), is to be notified separately ; Whereas, for applications for transitional licences submitted before 1 July 1995, provisions should be adopted to ensure that the quantities concerned are respected and Commission Regulation (EEC) No 2729/81 0 OJ No L 97, 29 . 4. 1995, p. 66.' Article 2 The following Article is hereby inserted in Regulation (EEC) No 2729/81 : Article 10a 1 . Licences as referred to in Article 1 ( 1 ) of Commission Regulation (EC) No 974/95 (*) for all products listed in Article 1 of Regulation (EEC) No 804/68 shall entail advance fixing of the refund. 2. Article 10 shall apply to applications for licences as referred to in paragraph 1 . 3 . Under invitations to tender issued by agencies referred to in the Annex to Regulation (EEC) No 2730/81 , licences as referred to in paragraph 1 shall only be issued to applicants fulfilling the conditions laid down in Article 44 (6) of Regulation (EEC) No(') OJ No L 349, 31 . 12. 1994, p. 105. (2) OJ No L 148 , 28. 6. 1968 , p. 13. (3) OJ No L 97, 29. 4. 1995, p. 66. (4) OJ No L 28, 5. 2. 1969, p. 1 . H OJ No L 32, 3 . 2. 1990, p. 14. (&lt;) OJ No L 272, 26. 9. 1981 , p. 19. 0 OJ No L 350, 23. 12. 1994, p. 66. No L 109/32 IENI Official Journal of the European Communities 16. 5. 95 days of publication of the decision fixing the coeffi ­ cient, request the cancellation of their licence applica ­ tions. In such cases, the security referred to in para ­ graph 3 shall be released and the competent authority shall immediately notify the Commission of the quan ­ tities covered by cancelled applications. 6. In other cases, other measures may be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 (*). 3719/88 where they furnish the agencies with proof by 15 June 1995 at the latest that their tenders have been accepted. In all other cases, licences may only be issued from 1 July 1995. 4. The security for licences as referred to in para ­ graph 1 , per 100 kg net of product, shall be :  ECU 6 for products covered by CN codes 0401 , 0403 and 0405,  ECU 27 for products covered by CN code 0406,  ECU 12 for other products. 5. Should advance fixing of the refund be suspended, the Commission may decide to apply a reduction coefficient to quantities applied for. Where a coefficient of less than 0,8 is applied to the quanti ­ ties applied for, applicants may, within three working 0 OJ No L 97, 29 . 4. 1995, p. 66.' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 1995. For the Commission Franz FISCHLER Member of the Commission